Citation Nr: 9908623	
Decision Date: 03/29/99    Archive Date: 04/06/99

DOCKET NO.  95-31 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to reimbursement of or payment for unauthorized 
medical treatment at St. Mary of the Plains Hospital and 
Rehabilitation Center between December 22, 1993 and December 
30, 1993.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The veteran had active military service from March 1954 to 
October 1955.


The veteran brought a timely appeal to "the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court")" from a November 21, 1997 
decision of the Board of Veterans' Appeals (the Board) that 
denied the reimbursement of or payment for the unauthorized 
medical treatment at St. Mary of the Plains Hospital and 
Rehabilitation Center in late December 1993.  The Court 
granted a motion of the appellee thereby vacating the Board's 
November 1997 decision and remanded the matter to the Board 
for further consideration.  The appellant was notified of the 
appellee's motion and did not oppose it.  

In January 1999 the Board remanded this case for additional 
development of the evidence.  That development having been 
completed to the extent possible the case is once more before 
the Board for appellate consideration.


FINDINGS OF FACT


1.  The veteran was hospitalized at St. Mary of the Plains 
Hospital and Rehabilitation Center on December 22, 1993, he 
was admitted for congestive heart failure exacerbation with 
subsequent atrial fibrillation.

2.  At the time of the veteran's hospitalization at issue, 
service connection was in effect for schizophrenic reaction, 
paranoid type, evaluated as 100 percent disabling; The 
permanency of the total rating for service-connected 
disability had been established for many years.

3.  The treatment rendered was of an emergent nature and VA 
or other Government facilities were not feasibly available.  


CONCLUSION OF LAW

The criteria for reimbursement of or payment for unauthorized 
medical treatment at St. Mary of the Plains Hospital and 
Rehabilitation Center between December 22, 1993 and December 
30, 1993, have been met.  38 U.S.C.A. §§ 1703, 1728, 5107(a) 
(West 1991 & Supp. 1998); 38 C.F.R. § 17.120 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The record reflects that at the time of the veteran's 
hospitalization, beginning in December 1993, service 
connection was in effect for schizophrenic reaction, paranoid 
type, evaluated as 100 percent disabling.  The total 
disability in effect for service-connected disability was 
permanent in nature as shown by the establishment of basic 
eligibility to benefits under the provisions of Chapter 35 
since April 1971.  38 U.S.C.A. § 3501(a)(A)(ii)(West 1991).

The veteran was seen in the emergency room of St. Mary of the 
Plains Hospital and Rehabilitation Center on December 22, 
1993 with complaints of shortness of breath. At that time he 
reported a four day history of shortness of breath on 
exertion and mildly productive cough without fever.  
Emergency medical services reported heart rate at 140.  He 
was admitted for congestive heart failure exacerbation and 
started on Lasix.  He began having atrial fibrillation and 
Lasix was increased.  He had a history of hypertension, 
congestive heart failure, Hodgkin's hypercholesterolemia, and 
gastritis.  The veteran was hospitalized for approximately 
one week.  

During that time the veteran underwent a cardiology 
consultation and was prescribed medication.  He underwent 
examinations of the lungs in order to monitor his condition.  
His breathing began to improve.  

At the time of discharge, the veteran's medical status had 
improved satisfactorily.  The final diagnosis was atrial 
fibrillation, hyponatremia, Hodgkin's disease, paranoid 
schizophrenia, hypokalemia, hypertension, gastritis, 
congestive heart failure, and pneumonia.


Criteria

Legislation providing for medical treatment benefits to 
veterans contemplates that Government facilities, which are 
especially maintained for that purpose at considerable 
expense, shall be used to the fullest extent possible.  38 
U.S.C.A. 
§ 1703 (West 1991).  There are, however, regulatory criteria 
that permit VA to assume financial responsibility for medical 
expenses incurred by veterans at private medical facilities 
under certain circumstances.

Thus, for example, VA reimbursement for private medical 
expenses may, subject to other requirements, be granted if 
prior authorization for the VA medical treatment in question 
is obtained from VA. 38 C.F.R. § 17.54 (1998).

In order to be entitled to reimbursement or payment for 
medical expenses incurred without prior authorization from 
VA, all of the following must be shown: (a) That the 
treatment was either: (1) For an adjudicated service-
connected disability, or (2) for a nonservice-connected 
disability associated with and held to be aggravating an 
adjudicated service-connected disability, or (3) for any 
disability of a veteran who has a total disability permanent 
in nature resulting from a service-connected disability; (b) 
that a medical emergency existed and delay would have been 
hazardous to life or health; and (c) that no VA or other 
Federal facilities were feasibly available and an attempt to 
use them beforehand or obtain prior VA authorization for the 
services required would not have been reasonable, sound, 
wise, or practicable, or treatment had been or would have 
been refused.  38 U.S.C.A. 
§ 1728 (West 1991); 38 C.F.R. § 17.120 (1998).



The law, with respect to reimbursement for unauthorized 
medical treatment provides that each criterion must be met to 
prevail in a claim for reimbursement. Parker v. Brown, 7 Vet. 
App. 116, 119 (1994).


Analysis

At the outset, it is important to note that the veteran's 
claim is well-grounded.
38 U.S.C.A. § 5107(a) (West 1991).  A well-grounded claim is 
one that is plausible. Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  VA has a duty to assist the veteran in the 
development of facts pertinent to his claim. 38 U.S.C.A. § 
5107(a)(West 1991); 38 C.F.R. § 3.103(a).  The Board is 
satisfied that all relevant facts have been properly 
developed and that no further assistance to the veteran is 
required to comply with the duty to assist as mandated by 38 
U.S.C.A. § 5107(a). 

The veteran contends that VA should pay for the medical 
services rendered when he was hospitalized beginning on 
December 22, 1993.  He maintains that his hospitalization in 
December 1993 was for emergency conditions and that he was 
unable to travel to a VA facility for treatment.  He states 
that he was in great pain and suffering from chest pains.  As 
such, the veteran contends that he should be reimbursed for 
such medical expenses.

A review of the record shows that the veteran was 
hospitalized at St. Mary of the Plains Hospital and 
Rehabilitation Center on December 22, 1993.  He was admitted 
for congestive heart failure exacerbation with subsequent 
atrial fibrillation.  At the time of the veteran's 
hospitalization at issue, service connection was in effect 
for schizophrenic reaction, paranoid type, evaluated as 100 
percent disabling.  The permanency of the total rating for 
service-connected disability had been established for many 
years.  The treatment rendered was clearly of an emergent 
nature and the record suggests that VA or other Government 
facilities were not feasibly available.  

As it stands, all of the criteria for payment or 
reimbursement for the cost of unauthorized medical expenses 
incurred in association with private hospitalization 
beginning on December 22, 1993 appear to have been met.  38 
U.S.C.A. § 1728 West 1991); 38 C.F.R. §§ 17.80, 17.89 (1998).


ORDER

Reimbursement of or payment for unauthorized medical 
treatment at St. Mary of the Plains Hospital and 
Rehabilitation Center between December 22, 1993 and December 
30, 1993, is granted, subject to the laws and regulations 
governing the payment of monetary awards.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 
- 6 -


- 1 -


